Citation Nr: 1604906	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  15-36 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disability, to include loss of eyesight and glaucoma but excluding cataracts, to include as due to in-service exposure to non-ionizing radiation.  

2.  Entitlement to service connection for an eye disability, to include loss of eyesight and glaucoma but excluding cataracts, to include as due to in-service exposure to non-ionizing radiation.  

3.  Entitlement to a compensable initial rating for bilateral cataracts.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to October 1949.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision as to loss of eyesight by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, and a June 2013 rating decision as to bilateral cataracts by the RO in Cheyenne, Wyoming.  The matter of entitlement to service connection for loss of eyesight was remanded by the Board in January 2013.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in December 2015.  A transcript of that hearing is of record.  

The Board has recharacterized the Veteran's claim as entitlement to service connection for an eye disability, to include loss of eyesight and glaucoma but excluding cataracts, to include as due to in-service exposure to non-ionizing radiation, to encompass the disabilities reasonably contemplated by the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board is aware of the holding in Boggs v. Peake, 520 F.3d 1320 (Fed. Cir. 2008), that indicates separately diagnosed claims should be treated as distinct claims, and the holding of Velez v. Shinseki, 23 Vet. App. 199 204 (2009), indicating that the Board must consider whether a new claim is based upon a diagnosed disease or injury that is distinct from a claim previously considered.  The Board also notes that the Veteran stated in his December 2011 notice of disagreement (NOD) that he only wished to appeal his loss of eyesight, not glaucoma, and that the March 2013 examiner related the Veteran's decrease in visual acuity to his glaucoma.  In this case, as the reopened claim of entitlement to service connection is being remanded, there is no prejudice to the Veteran in expanding the issue to encompass all disabilities potentially encompassed by loss of eyesight.  Accordingly, the issues have been recharacterized as above.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an eye disability, to include loss of eyesight and glaucoma but excluding cataracts, to include as due to in-service exposure to non-ionizing radiation, and entitlement to a compensable initial rating for bilateral cataracts, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2006 rating decision, the RO denied in relevant part service connection for bilateral cataracts and glaucoma; although the Veteran started an appeal of the denial, he withdrew the appeal in January 2007 and the decision became final.  

2.  Evidence received since the September 2006 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for an eye disability, to include loss of eyesight and glaucoma but excluding cataracts, to include as due to in-service exposure to non-ionizing radiation.  



CONCLUSIONS OF LAW

1.  The September 2006 RO decision, which denied, in relevant part, service connection for bilateral cataracts and glaucoma, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).  

2.  The evidence added to the record since the September 2006 decision is new and material; the claim of entitlement to service connection for an eye disability, to include loss of eyesight and glaucoma but excluding cataracts, to include as due to in-service exposure to non-ionizing radiation, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim to reopen a claim of service connection for an eye disability, to include loss of eyesight and glaucoma but excluding cataracts, to include as due to in-service exposure to non-ionizing radiation, in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 3.160, 20.201, 20.302.  

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for bilateral cataracts and glaucoma was initially denied by a RO decision in September 2006 on the grounds that there was no medical evidence showing that the Veteran's disability was related to ionizing radiation exposure.  Although the Veteran appealed this denial in an October 2006 notice of disagreement (NOD), that appeal was later withdrawn in January 2007.  No new and material evidence was received, nor was a new appeal started, after the withdrawal but within the one-year appeal period.  As such, the decision is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).  

Since the last final denial, VA has received the Veteran's assertion that his eye disability is due to non-ionizing, as opposed to ionizing, radiation; an October 2015 latter from the Department of Energy National Nuclear Security Administration stating that non-ionizing ultraviolet (UV) radiation caused by a nuclear blast can damage the cornea causing photokeratisis and retinal scarring that could potentially affect visual acuity, and a March 2013 VA examination and July 2015 VA examination supplemental opinion.  This information constitutes new and material evidence as to service connection for an eye disability, to include loss of eyesight and glaucoma but excluding cataracts, to include as due to in-service exposure to non-ionizing radiation.  The evidence goes towards a nexus between the current disability and service.  The evidence thus relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of establishing the claim.  See 38 C.F.R. § 3.156, 4.125(a).  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim of entitlement to service connection for an eye disability, to include loss of eyesight and glaucoma but excluding cataracts, to include as due to in-service exposure to non-ionizing radiation, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an eye disability, to include loss of eyesight and glaucoma but excluding cataracts, to include as due to in-service exposure to non-ionizing radiation, is reopened, and to that extent the appeal is granted.  


REMAND

The January 2013 Board remand instructed the AOJ to provide notice to the Veteran of alternative sources for obtaining evidence to support his claim.  Although a handwritten notation on a February 2013 Deferred Rating Decision indicates that this notice may have been sent in March 2013, a copy of this notice has not been associated with the claims file.  In order to ensure compliance with the instruction, upon remand the notice of alternative sources for obtaining evidence should be sent to the Veteran, and a copy of this notice should be associated with the claims file.  Stegall v. West, 11 Vet. App. 268 (1998).  

As noted in the January 2013 remand, for purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Sabonis v. Brown, 6 Vet. App. 426 (1994).  In this case, the Veteran asserts that he was subjected to a superimposed disease or injury which created additional disability, namely exposure to non-ionizing UV radiation when he looked at an atomic bomb explosion in service.  

The record reflects that the Veteran receives treatment at the Casper Community-Based Outpatient Clinic, which is associated with the Sheridan VA Medical Center (VAMC).  These treatment records should be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran testified that he believes the VA examination of record does not accurately reflect the severity of his eye disability, and made specific reference to an appointment with his treating ophthalmologist shortly before his hearing.  Review of the claims file indicates that it is likely that the Veteran is referring to a private treatment provider.  Upon remand, contact the Veteran and request that he identify the ophthalmologist referenced in his hearing testimony, and attempt to obtain records from any treatment provider so identified.  

A March 2013 VA examination noted that the Veteran's need for glasses and glaucoma would be much less likely to have been caused by exposure to radiation in service because refractive error and glaucoma are not affected by UV or other radiation.  A July 2015 supplemental VA opinion asserted that it is true radiation can cause retinal damage, but that this damage is caused acutely if not immediately, presenting symptoms within a day, or week, or at most, a month.  The supplemental opinion asserted that the Veteran's ocular issues are unrelated to radiation exposure because they occurred many, many years after that exposure.  This supplemental opinion does not consider the Veteran's assertion that he did experience ocular symptoms shortly after radiation exposure, and that he was given glasses in service and told that his ocular disability was unusual, and may have involved his retina.  A June 2012 formal finding of unavailability notes that the records from the period of his treatment at the naval hospital he identified are not available to review, and the record reflects that the Veteran's service treatment records (STRs) have also, unfortunately, been lost.  However, the Veteran is competent to report his experience of being given glasses and having difficulty with his vision.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence may be competent to support the presence of a disability even where not corroborated by contemporaneous medical evidence).  Upon remand, a new VA examination should be conducted that considers the Veteran's report of his difficulty with sight occurring shortly after radiation exposure.  

The Veteran filed a March 2014 notice of disagreement (NOD) with the June 2013 rating decision granting service connection for bilateral cataracts.  Although the Veteran did not select the area of disagreement of the form indicating that he was appealing the evaluation of the disability, part of the narrative included in the NOD took issue with the level of severity of his symptoms as expressed in the VA examination.  Therefore, the NOD is reasonably interpreted as disagreement with the evaluation of his disability.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. 
§§ 19.9, 20.200, 20.201.  To date, the RO has not issued a SOC addressing this issue.  Under these circumstances, the Board has no discretion and is obliged to remand the claims for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a statement of the case (SOC) on the issue of entitlement to a compensable initial rating for bilateral cataracts.  If the Veteran perfects an appeal with respect to this issue, ensure that all indicated development is completed before the issue is certified for appellate consideration.  

2.  Provide notice to the Veteran of alternative sources for obtaining evidence to support his claim of entitlement to service connection for an eye disability, to include loss of eyesight and glaucoma but excluding cataracts, to include as due to in-service exposure to non-ionizing radiation, including VA military files, morning reports, statements from service medical personnel, buddy statements, employment physical examination reports, medical evidence from civilian or private medical providers by whom the Veteran was treated, pharmacy prescription records, etc.  Also, notify the Veteran that he may submit additional evidence in support of his claim, to include lay and medical evidence that a current loss of visual acuity is related to his military service or that a loss of visual acuity which is a congenital or developmental defect was subjected to a superimposed disease or injury during service which created additional disability.  A copy of this notice is to be associated with the claims folder.  

Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Obtain all treatment records related to the Veteran from the Sheridan VA Medical Center (VAMC) and all associated outpatient clinics, including the Casper Community-Based Outpatient Clinic.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

4.  Contact the Veteran and ask that he identify any private treatment provider who treats his eye disability or disabilities, including the private ophthalmologist referenced in his hearing testimony.  After obtaining any necessary authorization and consent, request records of the Veteran's treatment at any facility so identified.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained, (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

5.  After completing all of the above development, schedule the Veteran for a VA eye examination with an ophthalmologist if possible, or another appropriate medical professional, to determine the nature and etiology of any eye disorder found.  The claims file and all electronic records must be made available to and reviewed by the examiner in conjunction with the examination, and the examiner must state that the claims file was reviewed.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include his lay statements, the evidence confirming exposure to ionizing radiation during service, the October 2015 letter from the Department of Energy National Nuclear Security Administration regarding the potential effects of non-ionizing radiation on eyesight, and the Veteran's medical records, the examiner is to provide the following opinions:

i) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed eye disorder, to include a loss of visual acuity, glaucoma, or any disorder of the retina found, but excluding bilateral cataracts, is related to the Veteran's active duty service, to include having witnessed the explosion of an A bomb without the use of any protective eyewear, and associated exposure to non-ionizing, UV radiation;
  
ii) If the Veteran is found to have an eye disorder which is a congenital or developmental defect, the report must so state, and also indicate whether or not this congenital or developmental defect was subjected to a superimposed disease or injury during service which created additional disability, as contended by the Veteran.  

The examiner is to discuss the Veteran's lay testimony that he experienced difficulty with his vision shortly after witnessing the explosion, and was given glasses and told that he may have some condition of the retina while in service.  The examiner is advised that although the Veteran's service treatment records (STRs) have been lost, the Veteran is competent to report his difficulty seeing and the experience of being given glasses, and his competent statements should not be discounted merely because contemporaneous medical records are not available.  Any opinion offered must be supported by a complete rationale.  

6.  After completing all of the above development, readjudicate the issue of entitlement to service connection for an eye disability, to include loss of eyesight and glaucoma but excluding cataracts, to include as due to in-service exposure to non-ionizing radiation.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.    

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


